Title: From Thomas Jefferson to William Short, 23 January 1804
From: Jefferson, Thomas
To: Short, William


               
                  Dear Sir
                  Washington Jan. 23. 1804.
               
               Your favor of the 17th. is duly recieved; and consoles me under the chagrin of the necessity which had come upon me, contrary to my calculation but it will not lessen the devotion of my efforts to the main object. I had just before the reciept of your letter fallen on a bundle of papers which I had brought with me from Monticello to put into your hands. but they escaped my recollection & notice while you were here. they are now inclosed, and compose the whole of those I possess which concern your affairs.—you will have seen by the newspapers that there is something of etiquette between the diplomatic gentry & us. that there exists such a subject of disagreement is true. but every particular fact respecting it which I have yet seen in any newspaper is false. mr & mrs Merry, M. & Mde. Yrujo claim at private dinners (for of public ones we have none) to be first conducted to dinner & placed at the head of the table above all other persons citizens or foreigners, in or out of office. we say to them, no; the principle of society with us, as well as of our political constitution, is the equal rights of all: and if there be an occasion where this equality ought to prevail preeminently, it is in social circles collected for conviviality. nobody shall be above you, nor you above anybody. pèle-mele is our law. as there is no lady in my family, I had made it a point when I invited female company to get the favor of one of the Secretary’s ladies to come & take care of them; and as she was considered in some measure as assisting in the honors of the table, I led her to table myself, and naturally placed her by me. all others followed pele-mele. this had gone on for three years without exciting any jealousy that it was intended to give a rank to those ladies over their fellow citizens. it was generally understood, as a personal compliment to the lady who was so kind as to take the charge of my company of the other sex. you were present at the first & only dinner to which mr & mrs Merry have been invited by me. the next place they dined at was mr Madison’s, where as in all private societies here, the pele-mele is the law; and mrs Merry, happening, from the position where she was seated, not to be the foremost, Merry siesed her by the hand, led her to the head of the table, where mrs Gallatin happening to be standing, she politely offered her place to mrs Merry who took it without prudery or apology. since this she has declined dining, except at one or two private citizens’, where it is said there were previous stipulations; she did not come here on the Newyear’s day, where every person of note, foreign or domestic, meets to interchange the compliments of the season, all mixed in the same room without the possibility of ceremony; and it is said the two families (Merry’s & Yrujo’s) mean to put themselves into Coventry until further orders from their court. mrs Merry’s jealousy was the first admonition to me that my usage, at my social dinners, could be misconstrued into an attribution of precedence to the ladies of the Secretaries, and I have from that moment changed it, taking now by the hand whomever position places in my way; and those ladies themselves were the first to approve the change, as they had never pretended to precedence over their fellow citizens or others. I thought it more honorable if an act of mine could be construed into a departure from the true principle of equality, to correct it at once & get into the right road, rather than by perseverance in what was incorrect, to entangle myself in inconsistencies. I presume the courts of these agents will have too much good sense to attempt to force on us their allotment of society into ranks or orders, as we have never pretended to force on them our equality. our ministers with them submit to the laws of their society; theirs with us must submit to ours. they plead the practices of my predecessors. these practices were not uniform: besides I have deemed it my duty to change some of their practices, and especially those which savoured of anti-republicanism. I have ever considered diplomacy as the pest of the peace of the world, as the workshop in which nearly all the wars of Europe are manufactured. on coming into the administration I dismissed one half of our missions, & was nearly ripe to do so by the other half. the public opinion called for it, & would now be gratified by it: and as we wish not to mix in the politics of Europe, but in her commerce only, Consuls would do all the business we ought to have there, quite as well as ministers. certainly we have not suffered by the change at Lisbon, or Berlin, as to any legitimate concerns we had at either place. I do not however expect that the policy of London or Madrid will be to drive us into a completion of the a-diplomatic system. in all this business, Pichon has had the good sense to keep himself entirely aloof from it, and to go on as he had done for three years before. I did not mean when I entered on this subject to have detained you so long with it. but I am not sorry I have possessed you of the whole of it because you are much in society, and we really wish that it should be known to all correctly & according to truth. those especially who read the Gazette of the US. need to be set to rights, for in the long  statement which appeared in that paper  about a week ago, there was not one single fact which was not false. I am happy to hear from you that there are some at least of our monied corps who do not maintain a spirit of opposition to the national will. every object of our wish, at home or abroad, is now satisfactorily accomplished, except the reduction of this mass of anti-civism which remains in our great trading towns. it is the only thing which ought now to occupy us, because tho’ not 1/25 of the nation, they command ¾ of it’s public papers. that they should acquiesce in the will of the great majority is but a reasonable expectation, and no man knows the pressure which I have withstood to cover them from the besom of the public desire, I mean, as to a general sweep from office. those removed by me, otherwise than for default, are not more than one twenty fifth part of the whole I found in office. yet for this twenty fifth I am the single object of their accumulated hatred. I do not care for this now. I did at first, because I had believed they would have had the justice to be satisfied that I did so little when goaded to do so much. they can never now excite a pain in my mind by any thing personal. but I wish to consolidate the nation, and to see these people disarmed either of the wish or the power to injure their country. the former is far the most desireable: but the attempt at reconciliation was honourably pursued by us for a year or two, & spurned by them, and never given up till it was seen to be desperate. 
               what you say induces me to hope this is not as universal as I had supposed. however that the body of them are in active opposition, we may conclude from the aspect of their newspapers which must be in unison with the minds of those who maintain them. above all the Gazette of the US. is evidence of this fact; because it is palpable that not only printers, but a body of writers, must be employed at the expence of individuals in publishing that paper, the most abandoned as to truth or decency of any one that ever was published in the US. this is palpable because it is a fact well known that no paper is maintained in this country by it’s annual subscriptions. the advertisements constitute the whole profits of these papers. now the Gazette of the US. has scarcely ever a single advertisement. 4. pages of solid matter in small type, a great proportion of it original, & the whole so false and malignant, as shews it is prepared for the purpose of exportation, and to poison the minds of foreign countries against their own, which is too well informed to drink of the dose. still as long as a hope remains that either their own interests, or a despair of changing the nature of our government, will produce acquiescence voluntarily, this is devoutly to be attended as the most desireable way of doing, what must be done in some way, consolidating the nation.
               If you pass another twelvemonth here, we shall hope to see you again in the South, and I think you cannot pass the months of August & September in a more healthy place than Monticello where we shall all be happy to see you. Congress is likely to continue a couple of months longer. Accept my friendly salutations and assurances of constant affection.
               
                  Th: Jefferson
               
            